Two orders are appealed from by the appellants, Hessian Hills Corporation and Hessian Hills Realty Corporation. An order entered the 6th day of October, 1938, granted respondent summary judgment as against the appellants. An order entered the 22d day of September, *10011938, denied the motion of the appellant Hessian Hills Corporation for leave to open its default and for leave to said defendant to serve an answer. Orders affirmed, with ten dollars costs and disbursements. The transfers of tax liens appear regular on their face, and the appellants have failed to set forth a meritorious defense by showing that a claimed error on the tax map would affect the proceedings in any material way. (Westchester County Tax Law, § 43.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.